Citation Nr: 0737307	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-21 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in June 2007; a transcript of 
the hearing is associated with the claims file.  


FINDING OF FACT

Chronic cervical spine disability did not manifest in 
service, degenerative joint disease was not exhibited within 
one year of service discharge, and the preponderance of the 
evidence is against the finding that the veteran's current 
cervical spine disability is etiologically related to any 
incident, accident, or injury occurring during his active 
service


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in November 2004, 
prior to the initial unfavorable AOJ decision issued in April 
2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
November 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, in accordance with the "fourth element," the 
November 2004 notice requested that the veteran provide any 
evidence in his possession that pertains to the claim.  
Therefore, as the veteran received a fully VCAA-compliant 
notice prior to the initial adjudication, to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
 Id.

In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and effective date for the disability on 
appeal.  Despite the inadequate timing of the notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, Social Security Administration disability records, 
VA treatment records, and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Further, the veteran was afforded VA examinations in July 
2005 and May 2006 in order to adjudicate his service 
connection claim.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.



II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his current cervical spine disorder 
is a result of spinal injuries he sustained in service.  
Therefore, the veteran claims that service connection for a 
cervical spine disorder is warranted.    

The veteran's service medical records show that a March 1985 
complete back examination revealed no cervical spine injuries 
or disorders.  However, a diagnosis of cervical neck strain 
was noted in July 1993.  An X-ray report dated in July 1993 
shows a loss of normal cervical lordosis due to head 
positioning, with otherwise normal spine alignment and no 
significant degenerative changes.  The veteran's March 1994 
separation examination indicates degenerative disc disease of 
the lumbar spine, but shows no complaints or diagnoses 
relevant to the cervical spine.    

Post-service records demonstrate a diagnosis of a cervical 
spine disorder.  Specifically, an August 2004 MRI report 
shows disc disease at C5-C6 and C6-C7 with narrowing of the 
neural foramina and flattening of the spinal cord.  This 
diagnosis was reiterated in a letter by Dr. C. C., dated in 
September 2004 and a letter by Dr. K. K., dated in December 
2004, as well as in the July 2005 and May 2006 VA examination 
reports.  Therefore, the Board finds that the veteran has a 
current cervical spine disorder.      

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
cervical spine disorder.  The Board first considered whether 
service connection is warranted for a cervical spine disorder 
on a presumptive basis.  However, the record fails to show 
that the veteran has a current diagnosis of degenerative 
joint disease or arthritis of the cervical spine.  Further, 
even if the veteran had such a diagnosis, the disorder did 
not manifest within one year of service discharge in August 
1994.  Thus, presumptive service connection is not warranted 
for a cervical spine disorder.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a cervical spine disorder on a direct basis.  
However, while the veteran has a current diagnosis of such 
disorder, the record shows no diagnosis of a chronic 
disability of the cervical spine during active service or for 
many years thereafter.  Specifically, the first complaint of 
a cervical spine disorder is a VA treatment record dated in 
August 2004, approximately 10 years after service discharge.  
This record also indicates that this treatment session was 
the first time the veteran was concerned about problems 
related to his cervical spine.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Further, the May 2006 VA examination report states that it is 
"much less likely than yes" that the veteran's cervical 
disability (degenerative disc disease of the cervical spine) 
is related to the neck pain he had in service.  There is no 
medical evidence to the contrary.  Therefore, there is no 
competent medical evidence relating the veteran's cervical 
spine disability to his active duty military service.  

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
cervical spine disorder.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's cervical spine disorder and service, he is not 
entitled to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a cervical spine disorder.  Therefore, his 
claim must be denied.

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


